Citation Nr: 1739500	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  10-30 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for an eye disability to include glaucoma.

2. Entitlement to service connection for an acquired psychiatric disorder, to include chronic paranoid schizophrenia and bipolar disorder.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Alexia E. Palacios-Peters, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

This appeal comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied service connection for glaucoma/eye condition and chronic paranoid schizophrenia.

The United States Court of Appeals for Veterans Claims (Court) held that original claims for service-connection should encompass all diagnoses that are reasonably encompassed by the Veteran's description of the claim.  Clemens v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  Therefore, in accordance with Clemens, the issue regarding psychiatric disabilities has been recharacterized accordingly and includes schizophrenia, bipolar disorder, and schizoaffective disorder, bipolar type.  The Veteran's eye condition is is already broad and does not need to be further broadened by Clemens.

The Veteran requested and was scheduled for a Travel Board hearing at the Los Angeles Regional Office in March 2017, but failed to appear.  No evidence exists in the record showing the Veteran requested a postponement, cancellation, or rescheduling of his hearing for good cause.  The Veteran's hearing request is therefore deemed withdrawn.  38 C.F.R. § 20.704(d)(2016).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for an eye disability to include glaucoma and chorinic paranoid schizophrenia.

The regulations provide that a veteran has an obligation to report for VA examinations and reexaminations which are scheduled in connection with his claim.  If a veteran, without good cause, fails to report for such examination, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b)(2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the veteran, death of an immediate family member, etc.  38 C.F.R. § 3.655.

A VA examination was scheduled for April 2012, which the Veteran failed to attend.  It is unclear why the Veteran was unable to attend the examination.  However, there is no record in the claims file of any report of contact with the Veteran's family member or any correspondence notifying the Veteran or his representative of the date and time of the examination.

Therefore, the Board finds that the Veteran should be rescheduled for a VA examination and provided notice of the date, time and location prior to the examination.  If the Veteran fails to appear for his scheduled VA examination, a VA opinion should be obtained to determine the etiology of any psychiatric disorder and eye disability that has been diagnosed during the appeal period.


Accordingly, the case is REMANDED for the following action:

1. Please contact the Veteran and request that he provide or identify any outstanding records pertinent to a psychiatric and eye disorders.  He should be asked to authorize the release of any outstanding pertinent non-VA medical records.

2. Then, after any relevant records are received, schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's diagnosed psychiatric disorders, to include schizophrenia, schizoaffective disorder, and bipolar disorder.  The examiner must review the claims file and should note that in the report.  Provide notice of the scheduled VA examination to the Veteran at his current address and his representative at the representative's address or by other available methods.  Attempts to provide notice to the Veteran by available methods should be documented in the claims file.

For each psychiatric disorder diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that any of the Veteran's diagnosed psychiatric disorders, to include schizophrenia, schizoaffective disorder, and bipolar disorder, are etiologically related to the Veteran's military sevice, or manifested within one year of the Veteran's service discharge in May 1968.  All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3. Then, after any relevant records are received, schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed disability, including glaucoma.  The examiner must review the claims file and should note that review in the report.  Any tests deemed necessary should be performed.  The examiner must consider the Veteran's reported history in the opinion.

The examiner must identify the following:
a. For each eye disability diagnosed, opine as to whether or not such is a congenital or developmental defect.  For each eye disability that is found to be a congenital or developmental defect, provide an opinion as to whether it was subject to a superimposed disease or injury during service, and if so, describe the resultant disability.
b. For a congenital disease or noncongenital disability, but not for a congenital defect, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current diagnosed eye disability began in service, was aggravated by service, or is otherwise (etiologically) related to service.  All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4. In the scheduling of the examination(s), the Veteran should be notified that failure to report for any scheduled VA examination(s) without good cause shown may adversely affect the outcome of his claim.  38 C.F.R. § 3.655.

5. Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







